DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1.	The amendment to the specification dated 6/13/2022 has been approved and entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kreishan et al (2021/0385612) in view of Yoo et al (2020/0288268) or Donepudi et al (2016/0135132).
Regarding claim 1.  Kreishan teaches a method comprising: 
a) querying a cloud based database (figure 8, step 818, 0095 – UE sends coverage area coordinates to the Geolocation server, e.g., the UE sends a Get request to the Geolocation server requesting active CBSDs, the Get Request including the current location of the UE); 
b) receiving in response to the query, enterprise network location related information, (figure 8, steps 820, 822, 834, and 826, 0096-0097 – UE receives 4 sets of information corresponding to the 4 nearest active CBSDs, which do not provide coverage at the current location of the UE, 0102-0103 – UE stores a set of information for the 4 nearest CBSDs in its geolocation list, each stored set of information corresponding to a CBSD including coordinate of the CBSD (e.g., enterprise network location related information), figure 4, 0067 -0068 depicts the geolocation list stored at the UE which includes CBSD IDs, power, coverage radius, CBSD Longitude, CBSD Latitude, CBSD Altitude, and CBSD owner (The Name or ID of the CSBD Operator = identity of the enterprise network)); 
c) comparing the enterprise network location related information, (figure 8, steps 804, 806, 0088-0089 – UE uses local information to calculate coverage area (e.g., locally collected enterprise network location related information) and the UE will look up the current coordinates  of the UE in its stored geolocation list to see if there is CBRS coverage (e.g., comparing the CBSD information including coordinates of the CBSD (e.g., enterprise network location related information) with the UEs locally calculated coverage area (e.g., locally collected enterprise network location/coordinates related information), figure 4, 0067 -0068 depicts the geolocation list stored at the UE which includes CBSD IDs, power, coverage radius, CBSD Longitude, CBSD Latitude, CBSD Altitude, and CBSD owner (The Name or ID of the CSBD Operator)); and 
d) if the received enterprise network location related information is (figure 8, step 808, 810, 0090 – UE determines if coverage area is within the geolocation list and if sufficient match then UE activates services or functions to an identified CBSD included in the GLL (e.g., UE attaches/camps on the CBSD (e.g., enterprise network)).

Kreishan does not use the term “signal signatures” (Amendment dated 6/13/2022).
However, Kreishan teaches the geolocation list/database includes CBSD IDs, power (figure 4 at column 410, 0124 – SAS geolocation data includes transmit power, 0135 – EIRP power information), coverage radius, CBSD Longitude, CDSD Latitude, CBSD Altitude, and CBSD owner (figure 4, 0067-0068).
Yoo teaches requesting geofence-related information (e.g., signal signatures) from the server and downloading the geofence-related information from the server.  The geofenced-related information may contain the shop name, index information, and/or fingerprint information (e.g., WLAN related information, information about an AP located nearby a shop, channel information about an AP, or RSSI information about an AP) with respect to each shop.  The server may store the geofence-related information in a table form and, in response to a request of the UE, transmit the geofenced-related information to the UE (0059, figure 4, 0069, 0078) and the UE may perform a scan function to detect the geofencing area established nearby (0006, 0010, 0061, 0070).
Donepudi also teaches storing information relating to neighboring base stations wherein the database information includes Latitude, Longitude, altitude, timestamp, RSSI, IMEI, etc. (Table 1, 0039-0040, 0068).  The database may be enabled to permit querying by position, by UE identifier, by base station, by signal strength, by a combination thereof, or by other parameter or combination of parameters.  This search ability of the database is what enables analytic data processing to be performed on the information record (0094).  Donepudi teaches adjusting transmission power for the UE at the BS (abstract) and/or real-time calibration of a subcarrier at the BS (0019).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kreishan (e.g., modify the database as taught by Kreishan at figure 4) to further store UE ID, RSSI, location information, Time, velocity, and other information in a database as taught by Yoo or Donepudi enabling the UE may perform a scan function to detect the geofencing area established nearby (Yoo at 0006, 0010, 0061, 0070) OR to permit querying by position/location, by UE identifier, by base station, by signal strength, by a combination of parameters thereby assisting the network to adjust wireless resource parameters until the desired signal coverage is achieved (Donepudi at 0019).
Regarding claim 2.  Kreishan does not explicitly teach wherein the query includes the identity of the enterprise network.
	However, Kreishan teaches the geolocation list/database includes CBSD IDs, power, coverage radius, CBSD Longitude, CBSD Latitude, CBSD Altitude, and CBSD owner (The Name or ID of the CSBD Operator = identity of the enterprise network) (figure 4, 0067-0068).  
Yoo teaches requesting geofence-related information (e.g., signal signatures) from the server and downloading the geofence-related information from the server.  The geofenced-related information may contain the shop name, index information, and/or fingerprint information (e.g., WLAN related information, information about an AP located nearby a shop, channel information about an AP, or RSSI information about an AP) with respect to each shop.  The server may store the geofence-related information in a table form and, in response to a request of the UE, transmit the geofenced-related information to the UE (0059, figure 4, 0069, 0078) and the UE may perform a scan function to detect the geofencing area established nearby (0006, 0010, 0061, 0070).
	Donepudi also teaches storing information relating to neighboring base stations wherein the database information includes Latitude, Longitude, altitude, timestamp, RSSI, IMEI, etc. (Table 1, 0039-0040, 0068).  The database may be enabled to permit querying by position, by UE identifier, by base station, by signal strength, by a combination thereof, or by other parameter or combination of parameters.  This search ability of the database is what enables analytic data processing to be performed on the information record (0094).  Donepudi teaches adjusting transmission power for the UE at the BS (abstract) and/or real-time calibration of a subcarrier at the BS (0019).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kreishan (e.g., modify the database as taught by Kreishan at figure 4 which includes CBSD IDs, CBSD power, coverage radius, CBSD Latitude, CBSD Longitude, and CBSD owner – The Name or ID of the CBSD Operator) to map or store UE ID, RSSI, location information, Time, velocity, and other information in a database as taught by Donepudi or map shop names to RSSI information as taught by Yoo in order to permit querying by position/location, by UE identifier, by base station, by signal strength, by a combination of parameters thereby assisting the network to adjust wireless resource parameters until the desired signal coverage is achieved (Donepudi at 0019).
3.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kreishan in view of Yoo or Donepudi further in view of Gundavelli et al (10,912,147).
Regarding claim 3.  Kreishan in view of Yoo or Donepudi do not teach wherein the received signal signatures are derived from enterprise network location related information includes Cell-IDs expected to be received from MNO BS/APs by a UE near the identified enterprise network.
	Gundavelli teaches a database that maps Tracking Area Codes, Cell IDs (figure 2B, item 225), CBRS-NIDs, CBRS Name, and Rank (figure 2B, col. 3 line 55 – col.4 line 3).  In one example, the MNO that runs a macro network may learn the private CBRS-NIDs out of band, and build a private database of the CBRS-NIDs (database 112 in figure 2B).  The database 112 (figure 2B) of the MNO may comprise entries which define neighbor relationships between private CBRS-NIDs (e.g., enterprise) and MNO network RAN Identifiers (e.g., Cell IDs) (col. 4 lines 27-37).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the database as taught by Kreishan in view of Yoo or Donepudi to further include cell IDs of the Mobile Network Operator as taught by Gundavelli thereby enabling the MNO that runs a macro network the ability to learn the private CBRS-NIDs and build neighbor relationships between private CBRS-NIDs and MNO network RAN identifiers (e.g., cell IDs). 
Regarding claim 4.  Kreishan teaches wherein the 
Yoo teaches database also includes information relating to RSSI (figure 4 wherein RSSI listed as -60 dBM, -78 dBM and -72 dBM).
	Donepudi teaches database also includes information relating to power (0031 - RSRP, 0041 – signal strengths for eNodeBs).
	Gundavelli teaches database also includes information relating to power (figure 2B, column 240 – RANK, col. 4 lines 1-3 wherein performance metric may include, for example, reliability, QoS, col. 7 lines 15-19 wherein MNO may rank according to signal strength).
Response to Arguments
4.	Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
---(20170034778) Brunsman et al teaches UE queries a signal quality server and receives signal strength and/or network quality information for a plurality of locations (0083-0084).
	---(2014/0242990) Pasquereau et al teaches UE requesting a power geo-fence table (0037, 0042).
	---(2017/0150470) Kalapatapu et al teaches UE requesting signal signatures (figure 5) wherein the signal signatures include information relating to RSRP, RSRQ, SINR, information for start scanning in a particular Geo Location (Home/office/enterprise), Signal Strength, Organizationally Unique Identifiers, Geo Fence – upon reaching the Geo Fence, attach to the network (0035).
---(2010/0178916) Jamadagni teaches notifying UE regarding femto cells wherein macrocell BS maps UE identifier, femtocell ID and macro cell ID to create finger print of each macrocell and broadcast to UEs (0022, 0026).
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646